DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2022 has been entered.

Accordingly, claims 1-20 are pending in this application. Claims 1, 8, and 15 are currently amended; claims 2-7, 9-14, and 16-20 are as previously presented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 15-19 of copending Application No. 16/438,427 (reference application with most recent claims as filed on 11 September 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-13, and 15-19 of copending Application No. 16/438,427 anticipate or render obvious each of claims 1-20 of the instant application as demonstrated in the table below.

Instant Application
US Application No. 16/438,427
1. (Currently Amended) A document server in a blockchain network, the document server comprising:
a memory storing one or more instructions; and
a processor that when executing the one or more instructions is configured to:
split a document provided by a document owner node into a plurality of segments to be stored in a ledger of the blockchain network, where a segment, of the plurality of segments, has access restricted to a plurality of authorized participants nodes that are a subset of a plurality of participant nodes of the blockchain network,  























update the segment based on a proposed change to the document made by an authorized participant node of the plurality of participant nodes,
approve the update based on votes on the proposed change collected from the plurality of authorized participant nodes, and

commit the updated segment to the ledger based on the approval of the update.  

1. (Currently Amended) A document server of a blockchain network, the document server comprising:
a memory storing one or more  instructions; and
a processor that when executing the one or more instructions is configured  to:
receive a document from a document owner node of the blockchain network, the document containing a segment having access restricted to two or more authorized participants nodes that are identified from a plurality of participant nodes of the blockchain network based on an access control policy;
split the document into a plurality of ledger entries to be stored in a blockchain, wherein a ledger entry, of the plurality of ledger entries, comprises the segment;
(note: Receiving a document is analogous to having been provided the document. There is no structural difference splitting into segments to be stored into a ledger, and splitting into ledger entries to be stored in a ledger in the same manner. I.e. the ledger entries are analogous to the split document segments of the Instant Application. Furthermore, two or more authorized participant nodes identified from a plurality of participant nodes are a subset of those nodes they are identified from. At least because the Instant Application’s claim does not require a proper subset, i.e. less than all, of the plurality of participant nodes to have access restricted to, the claim of the co-pending application anticipates this feature.)

update the ledger entry  based on a proposed change to the document made by an authorized participant node of the plurality of authorized participant nodes;
approve the update based on votes on the proposed change collected from the two or more authorized participant nodes; and
commit the updated ledger entry to the blockchain based on the approval of the update .  

2. The system of claim 1, wherein the processor is further configured to:
send a notification of the update  to the document to the plurality of authorized  participant nodes.  















3. The system of claim 1, wherein the processor is further configured to:
determine, for the plurality of the participant nodes, view access and edit access for the  segment.




4. (Currently Amended) The system of claim 1, wherein the processor is further configured to:
receive a consensus method for reconciliation of the proposed change  from the document owner node. 


5. (Currently Amended) The system of claim 1, wherein the processor is further configured to:
assign the plurality of authorized participant nodes  to vote on the proposed change to the document.  

6. The system of claim 5, wherein the processor is further configured to:

record a ledger entry in the ledger when a consensus on the proposed change  is not reached by the plurality of authorized participant nodes.


7. The system of claim 1, wherein the processor is further configured to:

convert the ledger entry into a blob prior to storage in the ledger.  

1. A document server…:
…
update the ledger entry  based on a proposed change to the document made by an authorized participant node of the plurality of authorized participant nodes;
approve the update based on votes on the proposed change collected from the two or more authorized participant nodes

(It would have been obvious to one of ordinary skill in the art that updating the document and then approving an update based on votes collected from the plurality of authorized participant nodes must also involve sending some notification to said authorized participant nodes of the update in order for them to vote on it.).


2. (Currently Amended) The document server  of claim 1, wherein  the processor is further configured to;
determine, for the plurality of the participant nodes, view access and edit access for  the segment.  
  


3. The document server  of claim 1, wherein  the processor is further configured to, 
receive  a consensus method for reconciliation of the proposed change  from the document owner.    


4. The document server  of claim 3, wherein  the processor is further configured to;
assign the two or more authorized participant nodes  to vote on the proposed change  

5. The document server  of claim 4, wherein  the processor is further configured to;
record  a ledger entry on the blockchain when a  consensus on the proposed change is not reached by the two or more authorized participant nodes.  


7. The document server  of claim 1, wherein  the processor is further configured to;
convert the ledger entry into a blob  prior to  storage on the blockchain.  

8. A method, comprising:
splitting, by a document server of a blockchain network, a document provided by a document owner node into a plurality of segments to be stored in a ledger of the blockchain network, where a segment, of the plurality of segments, has access restricted to a plurality of authorized participants nodes that are a subset of a plurality of participant nodes of the blockchain network;
 
























updating, by the document server, the  segment based on a proposed change to the document made by an authorized participant node of the plurality of participant nodes; 
approving, by the document server, the update based on votes on the proposed change collected from the plurality of authorized participant nodes ; and
committing, by the document server, the updated segment to the ledger  based on the approval of the update.  
  

9. The method of claim 8, further comprising:
sending a notification of the update  to the document to the plurality of authorized  participant nodes.  
















10. The method of claim 8, further comprising:
determining, for the plurality of the participant nodes, view access and edit access for the  segment.   


11. The method of claim 8, further comprising:
receiving a consensus method for reconciliation of the proposed change  from the document owner node.
12. The method of claim 8, further comprising:
assigning the plurality of authorized participant nodes  to vote on the proposed change to the document  


13. The method of claim 12, further comprising:
recording a ledger entry in the ledger when a consensus on the proposed change is not reached by the plurality of authorized participant nodes. 
  

14. The method of claim 8, further comprising:
converting the ledger entry into a blob prior to storage in the ledger

15. A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a server in a blockchain network cause the processor to perform:

splitting a document provided by a document owner node into a plurality of segments to be stored in a ledger of the  blockchain network, where a segment, of the plurality of segments, has access restricted to a plurality of authorized participants nodes that are a subset of a plurality of participant nodes of the blockchain network;
 























updating the  segment based on a proposed change to the document made by an authorized participant node of the plurality of participant nodes ;
approving the update based on votes on the proposed change collected from the plurality of authorized participant nodes ; and
committing the updated segment to the ledger  based on the approval of the update.   


16. The non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:


sending a notification of the update  to the document to the plurality of authorized  participant nodes. 


















17. The non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:
determining, for the plurality of the participant nodes, view access and edit access for the  segment.  
  

18. The non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:
receiving a consensus method for reconciliation of the proposed change  from the document owner node.  


19. The non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:
assigning the plurality of authorized participant nodes  to vote on the proposed change to the document.  



20. The non-transitory computer readable medium of claim 19, wherein the one or more instructions further cause the processor to perform:
recording a ledger entry in the ledger when a consensus on the proposed change  is not reached by the plurality of authorized participant nodes.
  

8. A method, comprising:
receiving, by a document server of a blockchain network, a document from a document owner node of the blockchain network, the document containing a segment having access restricted to two or more authorized participants nodes that are identified from a plurality of participant nodes of the blockchain network based on an access control policy;
splitting, by the document server, the document into a plurality of ledger entries to be stored in a blockchain, wherein a ledger entry, of the plurality of ledger entries, comprises the segment;

(note: Receiving a document is analogous to having been provided the document. There is no structural difference splitting into segments to be stored into a ledger, and splitting into ledger entries to be stored in a ledger in the same manner. I.e. the ledger entries are analogous to the split document segments of the Instant Application. Furthermore, two or more authorized participant nodes identified from a plurality of participant nodes are a subset of those nodes they are identified from. At least because the Instant Application’s claim does not require a proper subset, i.e. less than all, of the plurality of participant nodes to have access restricted to, the claim of the co-pending application anticipates this feature.)

updating, by the document server, the ledger entry based on a proposed change to the document made by an authorized participant node of the plurality of authorized participant nodes;
approving, by the document server, the updating based on votes on the proposed change collected from the two or more authorized participant nodes; and
committing, by the document server, the updated ledger entry to the blockchain based on the approval of the update.  


8. A method, comprising:
…
updating, by the document server, the ledger entry based on a proposed change to the document made by an authorized participant node of the plurality of authorized participant nodes;
approving, by the document server, the updating based on votes on the proposed change collected from the two or more authorized participant nodes; 
(It would have been obvious to one of ordinary skill in the art that updating the document and then approving an update based on votes collected from the plurality of authorized participant nodes must also involve sending some notification to said authorized participant nodes of the update in order for them to vote on it.).


9. The method of claim 8, further comprising 
determining, for the plurality of the participant nodes, view access and edit access for  the segment .


10. The method of claim 8, further comprising, 
receiving  a consensus method for reconciliation of the proposed change  from the document owner.  

11. The method of claim 10, further comprising assigning the two or more authorized participant nodes to vote on the proposed change.  


12. The method of claim 11, further comprising;
recording a ledger entry on the blockchain when a consensus on the proposed change is not reached by the two or more authorized participant nodes.   


13. The method of claim 8, further comprising;
converting the ledger entry into a blob  prior to  storage on the blockchain

15. A non-transitory computer readable medium comprising one or more instructions that when executed  by a processor of a document server in a blockchain network cause the processor to perform:
receiving a document from a document owner node of the blockchain network, the document containing a segment having access restricted to two or more authorized participants nodes that are identified from a plurality of participant nodes of the blockchain network based on an access control policy;
splitting the document into a plurality of ledger entries to be stored in a blockchain, wherein a ledger entry, of the plurality of ledger entries, comprises the segment;

(note: Receiving a document is analogous to having been provided the document. There is no structural difference splitting into segments to be stored into a ledger, and splitting into ledger entries to be stored in a ledger in the same manner. I.e. the ledger entries are analogous to the split document segments of the Instant Application. Furthermore, two or more authorized participant nodes identified from a plurality of participant nodes are a subset of those nodes they are identified from. At least because the Instant Application’s claim does not require a proper subset, i.e. less than all, of the plurality of participant nodes to have access restricted to, the claim of the co-pending application anticipates this feature.)

updating the ledger entry  based on a proposed change to the document made by an authorized participant node of the plurality of authorized participant nodes;
approving, by the document server, the updating based on votes on the proposed change collected from the two or more authorized participant nodes; and
committing the updated ledger entry to the blockchain based on the approval of the update.   
  

15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
…
updating the ledger entry  based on a proposed change to the document made by an authorized participant node of the plurality of authorized participant nodes;
approving, by the document server, the updating based on votes on the proposed change collected from the two or more authorized participant nodes;…
(It would have been obvious to one of ordinary skill in the art that updating the document and then approving an update based on votes collected from the plurality of authorized participant nodes must also involve sending some notification to said authorized participant nodes of the update in order for them to vote on it.).


 



16. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
determining, for the plurality of the participant nodes,  view access and edit access for  the segment .  
  

17. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
receiving  a consensus method for reconciliation of the proposed change  from the document owner.  
  

18. The non-transitory computer readable medium of claim 17, wherein the one or more  instructions further cause the processor to perform:
assigning the two or more authorized participant nodes  to vote on the proposed change.


19. The non-transitory computer readable medium of claim 18, wherein the one or more  instructions further cause the processor to perform:
recording  a ledger entry on the blockchain when a  consensus on the proposed change is not reached by the two or more authorized participant nodes.  



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari et al. (previously presented)(US 2017/0220815 A1), hereinafter Ansari.

As to claim 1, Ansari discloses a document server in a blockchain network, the document server comprising (Fig. 1; [0030]; [0031]):
a memory storing one or more instructions (Figs. 1, 4; [0017]; [0069]; [0083]); and
a processor that when executing the one or more instructions is configured to (Figs. 1, 4; [0017]; [0069]):
split a document provided by a document owner node into a plurality of segments to be stored in a ledger of the blockchain network ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.), where a segment, of the plurality of segments, has access restricted to a plurality of authorized participants nodes that are a subset of a plurality of participant nodes of the blockchain network ([0037]; [0044]; [0050]; [0055], Each participant node has view and edit access determined based on their role and whether they have been specified to edit (read/write) and approve (read). Access is determined when attempting to sign with private keys. E.g. A submitter, i.e. document owner node, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract.” The approvers are thus a subset of all participants, e.g. including also the document owner and intended recipients, and authorize approval on segments that are restricted in access, e.g. intended recipients can be specified to not have access until approved. As such, the approvers are a subset of authorized participants nodes of a plurality of participant nodes. As each participant is accessing the blockchain, each is a participant node of the blockchain network.),  
update the segment based on a proposed change to the document made by an authorized participant node of the plurality of participant nodes ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment. Until approved by approver nodes, a change is merely the equivalent of a ‘proposed change’ as claimed.),
approve the update based on votes on the proposed change collected from the plurality of authorized participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.), and
commit the updated segment to the ledger based on the approval of the update ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).

As to claim 8, Ansari discloses a method, comprising:
splitting, by a document server of a blockchain network (Fig. 1; [0030]; [0031]), a document provided by a document owner node into a plurality of segments to be stored in a ledger of the blockchain network ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.), where a segment, of the plurality of segments, has access restricted to a plurality of authorized participants nodes that are a subset of a plurality of participant nodes of the blockchain network ([0037]; [0044]; [0050]; [0055], Each participant node has view and edit access determined based on their role and whether they have been specified to edit (read/write) and approve (read). Access is determined when attempting to sign with private keys. E.g. A submitter, i.e. document owner node, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract.” The approvers are thus a subset of all participants, e.g. including also the document owner and intended recipients, and authorize approval on segments that are restricted in access, e.g. intended recipients can be specified to not have access until approved. As such, the approvers are a subset of authorized participants nodes of a plurality of participant nodes. As each participant is accessing the blockchain, each is a participant node of the blockchain network.);
 updating, by the document server, the  segment based on a proposed change to the document made by an authorized participant node of the plurality of participant nodes ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment. Until approved by approver nodes, a change is merely the equivalent of a ‘proposed change’ as claimed.); 
approving, by the document server, the update based on votes on the proposed change collected from the plurality of authorized participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing, by the document server, the updated segment to the ledger  based on the approval of the update ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).

As to claim 15, Ansari discloses a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a server (Figs. 1, 4; [0017]; [0069]; [0083]) in a blockchain network (Fig. 1; [0030]; [0031]) cause the processor to perform:
splitting a document provided by a document owner node into a plurality of segments to be stored in a ledger of the blockchain network ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.), where a segment, of the plurality of segments, has access restricted to a plurality of authorized participants nodes that are a subset of a plurality of participant nodes of the blockchain network ([0037]; [0044]; [0050]; [0055], Each participant node has view and edit access determined based on their role and whether they have been specified to edit (read/write) and approve (read). Access is determined when attempting to sign with private keys. E.g. A submitter, i.e. document owner node, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract.” The approvers are thus a subset of all participants, e.g. including also the document owner and intended recipients, and authorize approval on segments that are restricted in access, e.g. intended recipients can be specified to not have access until approved. As such, the approvers are a subset of authorized participants nodes of a plurality of participant nodes. As each participant is accessing the blockchain, each is a participant node of the blockchain network.);
 updating the  segment based on a proposed change to the document made by an authorized participant node of the plurality of participant nodes ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment. Until approved by approver nodes, a change is merely the equivalent of a ‘proposed change’ as claimed.);
approving the update based on votes on the proposed change collected from the plurality of authorized participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the ledger  based on the approval of the update ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).


As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses send a notification of the update  to the document to the plurality of authorized  participant nodes ([0061]; [0064], A set of approvers is sent a notification of the edit.).  

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses determine, for the plurality of the participant nodes, view access and edit access for the segment ([0037]; [0044]; [0050]; [0055], Each participant node has view and edit access determined based on their role and whether they have been specified to edit (read/write) and approve (read). Access is determined when attempting to sign with private keys.).  

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses receive a consensus method for reconciliation of the proposed change  from the document owner node ([0037], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. a consensus method requiring all approver nodes to agree on the final version and thus any changes made by editors. Until approved, it is merely the equivalent of a ‘proposed change’ as claimed.).


As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses assign the plurality of authorized participant nodes  to vote on the proposed change to the ([0037]; [0064]; [0065], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. vote unanimously on any document changes, and the system notifies the approvers when document changes are finalized.).

As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 5, 12, and 19 above. In addition, Ansari discloses record a ledger entry in the ledger when a consensus on the proposed change  is not reached by the plurality of authorized participant nodes ([0046]; [0050]; [0065]; [0066], If an approver votes to reject, i.e. a consensus on the document change is not reached, then a blockchain transaction is generated. Any number of changes can obviously occur such as when a document change is rejected and sent back to an editor, thus resulting in any number of recordings of consensus not being reached.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari as applied above, and further in view of Voell (previously presented)(US 2017/0289111 A1).

As to claims 7 and 14, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Ansari does not specifically disclose convert the ledger entry into a blob prior to storage in the ledger.
However, Voell discloses convert the ledger entry into a blob prior to storage in the ledger (Fig. 2B; [0005]; [0042]; [0043], A transaction payload of a blockchain can be encrypted as a blob for storage.).
Additionally, it is noted that Ansari does explicitly disclose encrypting the document or content before being incorporated in to the transactions saved to the blockchain ([0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that storing large and variable sized objects such as documents as BLOBs is a routine and well-known practice in the art, and would have been obvious to said artisan to combine the teachings of Ansari with the teachings of Voell by modifying Ansari such that when the document or content of Ansari is encrypted and stored into the blockchain of Ansari, that it is also converted into an encrypted BLOB as done by Voell. Said artisan would have been motivated to make the modification in order to securely store large and/or variable sized objects such as the documents and segments thereof of Ansari in a manner well-known in the art (i.e. as BLOBS).

Response to Arguments
Applicant's arguments filed 30 May 2022 have been fully considered but they are not persuasive. For Examiner’s response, see discussion below:

(a)	At pages 7-8, with respect to the double patenting rejections of claims 1-6, 8-13, and 15-19, Applicant argues that the amendments obviates the double patenting rejections.
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. As discussed in the updated double patenting rejections above, the claims of co-pending Application No. 16/438,427 still anticipate or render obvious the claimed features of the Instant Application. 

(b)	At pages 8-10, with respect to the rejection of independent claim 1 under 35 USC §102, Applicant argues that Ansari does not disclose or suggest “approve the update based on votes on the proposed change collected from the plurality of authorized participant nodes [that are a subset of a plurality of participant nodes of the blockchain network”. Applicant argues that cited portions of Ansari disclose that approves can approve a modified document, but that hit does not disclose the feature argued by Applicant.
	As to (b), Applicant’s arguments have been fully considered but are not persuasive. As set forth in the updated analysis in the rejection of claim 1 above over Ansari, the approvers are a subset of participant nodes. The claim does not limit what participant nodes are intended to be. As such, the document owner, editors, approvers, and intended recipients of a document on the blockchain of Ansari are participant nodes. The approvers required to vote for final approval and release of a document, as discussed in the rejection above, are thus a subset of all the participant nodes for the document. 

(c)	At page 10, with respect to the rejections of independent claims 8 and 15 under 35 USC §102, Applicant argues that the claims recite features similar to that of claim 1, and are thus not anticipated by Ansari for at least the reasons previously argued with respect to claim 1.
	As to (c), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b) above with respect to claim 1, and also for the respective reasons set forth in the rejections of claims 8 and 15 above.

(d)	At pages 10-11, with respect to the rejections of dependent claims 2-6, 9-13, and 16-20 under 35 USC §102, Applicant argues that the claims are not anticipated for at least the reasons previously argued with respect to claims 1, 8, and 15 by virtue of their respective dependencies.
	As to (d), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b)-(c) above with respect to independent claims 1, 8, and 15, and also for the respective reasons set forth in the rejections of claims 2-6, 9-13, and 16-20 above.

(e)	At page 11, with respect to the rejections of dependent claims 7 and 14 under 35 USC §103, Applicant argues that Voell does not cure the deficiencies of Ansari and thus the claims are patentable for at least the reasons previously argued with respect to parent claims 1 and 8.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons previously set forth in (b)-(c) with respect to claims 1 and 8, and also for the respective reasons set forth in the rejections of claims 7 and 14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padmanabhan (US 2019/0236562 A1) discloses managing modifications to a collaborative document on a blockchain, including collecting votes from a subset authorized participating nodes (Fig. 4; [0039]; [0126]-[0129], A portion, i.e. segment, of a document is approved by a minimum number of nodes voting on a transaction.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167